
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 164
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2011
			Mr. Smith of New
			 Jersey (for himself, Mr.
			 Wolf, Mr. Ackerman,
			 Mr. Capuano,
			 Mr. Duncan of South Carolina,
			 Ms. Jackson Lee of Texas,
			 Mr. Daniel E. Lungren of California,
			 Ms. Speier,
			 Mr. Jones,
			 Mrs. Schmidt,
			 Mr. Rohrabacher, and
			 Mr. Sires) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the condolences of the House of
		  Representatives to the people of the Islamic Republic of Pakistan upon the
		  assassination of Shahbaz Bhatti, Minister for Minorities, who courageously
		  advocated for religious freedom and tolerance in Pakistan and calling on the
		  United States to renew its efforts with international partners in the Human
		  Rights Council and the United Nations General Assembly to promote religious
		  freedom and tolerance in accordance with international human rights
		  standards.
	
	
		Whereas Shahbaz Bhatti, the Islamic Republic of Pakistan’s
			 Minister of Minorities, and an unapologetic champion of the right of religious
			 freedom and other human rights of all Pakistanis, was shot to death in his
			 vehicle on March 2, 2011, by a group claiming to oppose Bhatti’s efforts to
			 reform Pakistan’s blasphemy laws;
		Whereas Governor Salman Taseer, who courageously sought to
			 release Aasia Bibi, a Christian woman and mother of 5 who was unjustly
			 sentenced to death under Pakistan’s blasphemy laws, was gunned down in broad
			 daylight by his own security guard on January 4, 2011, allegedly because the
			 Governor supported reforms to the blasphemy laws;
		Whereas Pakistan is a multireligious society comprised of
			 Muslims, Christians, Hindus, Parsis (Zoroastrians), Sikhs, Buddhists, Baha’is,
			 and others;
		Whereas Islam is the state religion and Pakistan’s
			 Constitution states that subject to law, public order and morality,
			 every citizen shall have the right to profess, practice, and propagate his
			 religion and that there shall be no discrimination in rights based on
			 religion in the provision of government services, property rights, education,
			 and public access;
		Whereas Muhammad Ali Jinnah, the founding father of
			 Pakistan, envisioned a nation of religious plurality and equality;
		Whereas support for religious freedom and related human
			 rights in Pakistan will help ensure the future of Pakistan as a free, strong,
			 and vibrant society and that enduring stability in Pakistan will come from an
			 active civil society in which religious freedom flourishes;
		Whereas Minister Bhatti spearheaded the “Joint Declaration
			 of National Interfaith Consultation”, that was issued on July 12, 2010, in
			 Islamabad, which was signed by prominent imams and minority religious leaders
			 and which stated that “Pakistan is a homeland of peaceful people with
			 diversified colours, races and religions which is being targeted by the
			 conspirators to harbor hate amongst various sects and religions to propagate
			 extremism and terrorism” and “reiterated that the followers of all faiths and
			 sects will support the cause of national integration and interfaith harmony in
			 the country”;
		Whereas interfaith dialogue and respect for diversity
			 reflects the multireligious nature of Pakistan and the vision of Pakistan’s
			 founder;
		Whereas the government of President Asif Ali Zardari and
			 Prime Minister Yousef Raza Gilani appointed the first cabinet-level official on
			 religious minorities, Minister for Minorities Shahbaz Bhatti, on November 3,
			 2008, and reappointed him on February 11, 2010, the only Christian in the
			 cabinet, to protect the rights of minorities as envisioned under Pakistan’s
			 Constitution of 1973;
		Whereas the Government of Pakistan allocated a quota of 5
			 percent of all federal jobs for members of minority religious groups through a
			 law passed and implemented on May 26, 2009;
		Whereas, in 2008, the Government of Pakistan for the first
			 time recognized the holidays of minority religious groups in addition to Muslim
			 holidays;
		Whereas, on August 11, 2009, President Zardari declared
			 August 11 as Minorities Day to celebrate and recognize the role
			 that Pakistan’s minorities played in the country’s independence and
			 development;
		Whereas the parliament unanimously passed a resolution
			 denouncing the August 1, 2009, attacks against Christians in Gojra, Punjab, and
			 affirming that their rights should be protected in accordance with the vision
			 of the founder of Pakistan;
		Whereas the parliament unanimously passed a resolution
			 condemning the May 28, 2010, Lahore attacks on the Ahmadi mosques, and calling
			 for a thorough government investigation and swift and just prosecution of the
			 perpetrators of the attacks;
		Whereas Prime Minister Gilani announced 3 days of mourning
			 after the assassination of Minister Bhatti and declared at the funeral that the
			 government would do its “utmost” to bring the murderers to justice;
		Whereas Professor Ekmeleddin Ihsanoglu, Secretary General
			 of the Organization of the Islamic Conference, has condemned the assassination
			 of Minister Bhatti and called for the perpetrators to be brought to
			 justice;
		Whereas extremist groups have used the blasphemy laws to
			 trigger sectarian violence, intimidate members of religious minorities and
			 others with whom they disagree, and exploit these laws for their own political
			 ends;
		Whereas the blasphemy laws have been wielded falsely
			 against Muslims and non-Muslims alike for the settling of personal disputes,
			 and the law is used against Muslims more than any other religious group;
		Whereas vigilantes have murdered individuals accused of
			 blasphemy before, during, or after trials, even when the accused have been
			 acquitted, such as the July 19, 2010, assassination in Faisalabad of Christian
			 Pastor Rashid Emmanuel and his brother Sajjad as a police officer escorted them
			 from a court hearing on the blasphemy charges against them;
		Whereas there is a correlation between the lack of
			 religious freedom protections for all, the persecution of religious minorities,
			 and the rise of violent religious extremism, which threatens Pakistan’s
			 national security as well as the security interests of the United States and
			 its international partners;
		Whereas the United Nations General Assembly and Human
			 Rights Council have continued to adopt resolutions on “defamation of religion”
			 or “vilification of religion” that fail to address the abuses associated with
			 blasphemy laws and elevate the “rights” of a religion over an individual’s
			 right to freedom of religion and freedom of speech as recognized by
			 international human rights standards;
		Whereas incidents of religious intolerance,
			 discrimination, and related violence, as well as of negative stereotyping of
			 the individual based on religion or belief, plague many countries and effective
			 measures should be taken consistent with their obligations under international
			 human rights law to address and combat such incidents;
		Whereas Article 18 of the Universal Declaration of Human
			 Rights recognizes that Everyone has the right to freedom of thought,
			 conscience and religion; this right includes freedom to change his religion or
			 belief, and freedom, either alone or in community with others and in public or
			 private, to manifest his religion or belief in teaching, practice, worship and
			 observance;
		Whereas Article 19 of the Universal Declaration of Human
			 Rights recognizes that Everyone has the right to freedom of opinion and
			 expression; this right includes freedom to hold opinions without interference
			 and to seek, receive and impart information and ideas through any media and
			 regardless of frontiers;
		Whereas Articles 18 and 19 of the International Covenant
			 on Civil and Political Rights protect freedom of religion and expression
			 enshrined in the Universal Declaration of Human Rights;
		Whereas Minister Bhatti gave his life to uphold the
			 universal values of freedom of religion and expression for the sake of
			 vulnerable minorities;
		Whereas it is the foreign policy of the United States to
			 promote internationally the right of everyone to freedom of thought,
			 conscience, and religion, as well as freedom of speech in accordance with
			 international human rights standards; and
		Whereas these values are advanced through interfaith
			 dialogue, punishment of violence and discrimination against religious
			 individuals, and by governments and other leaders, including the media,
			 choosing to set an example of civil and responsible discourse: Now, therefore,
			 be it
		
	
		That it is the sense of the House of
			 Representatives that the United States should—
			(1)include a special working group on
			 interfaith harmony and religious tolerance in United States-Pakistan strategic
			 dialogues to discuss ways to continue the vision of Shahbaz Bhatti in both
			 countries;
			(2)urge the Government of the Islamic Republic
			 of Pakistan to reform the blasphemy law, so as to ensure it is no longer abused
			 to limit the rights of Pakistanis, whether Muslims or religious
			 minorities;
			(3)assist efforts to
			 protect the religious freedom of all Pakistanis through prioritizing the
			 prevention of religiously motivated and sectarian violence, enhancing training
			 for local law enforcement including emergency response and scene investigation,
			 prompt and thorough investigation of any incidents of violence, and training of
			 judges on international human rights obligations;
			(4)work with its
			 partners in the United Nations to support resolutions promoting religious
			 freedom and tolerance, including the prevention of negative stereotyping of
			 individuals based on religion or belief;
			(5)engage with its
			 international partners to ensure promotion of interreligious dialogue and
			 protection and promotion of religious freedom and related human rights for all
			 people by—
				(A)supporting civil society institutions that
			 work to uphold and guarantee religious freedom and related human rights;
				(B)promoting
			 interreligious dialogue designed to strengthen civil society and advance
			 religious freedom;
				(C)using all
			 available tools of public diplomacy to spread positive messages about religious
			 freedom and tolerance;
				(D)encouraging
			 efforts to strengthen institutions crucial to rule of law and good governance,
			 particularly the judiciary and police; and
				(E)recognizing the importance of programs such
			 as the Fulbright Program, the International Visitor Program, and other
			 exchanges for professionals, students, and religious and civil society leaders
			 from diverse communities, including programs that emphasize tolerance for
			 minority groups; and
				(6)call on the Government of Pakistan and all
			 other governments to continue the same tradition of leadership and courage as
			 was shown by Minister Bhatti in the fight against violent religious extremism
			 in every form.
			
